Title: From Thomas Jefferson to Frederick Beasley, 25 November 1823
From: Jefferson, Thomas
To: Beasley, Frederick

Th: Jefferson returns his thanks to the revd mr Beasley for the copy he has been so kind as to send him of his ‘search of truth in the science of the human mind.’ at the age of 80. the mind shrinks from all laborious speculations, and wants really the acuteness required by those of a Metaphysical character. yet in the table of contents are observed some chapters so interesting as to invite even Octogenary sluggishness to their encounter, and to expect from it the meed of satisfaction & edification. with his thanks he prays mr Beasley to accept the assurance of his great respect and esteem.